Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2014

                                      No. 04-14-00260-CV

               ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                    Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13890
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
       Appellant has filed in this court a motion to proceed in forma pauperis. However,
appellant has not established indigence pursuant to rule 20.1 of the Texas Rules of Appellate
Procedure. We therefore hold the motion in abeyance and order appellant to file, by May 2,
2014, either the certificate described in Rule 20.1(a)(1) or an affidavit of indigence that complies
with the requirements of rule 20.1(b).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court